—Appeal by the People from an order of the County Court, Suffolk County (Tisch, J.), dated April 25, 1985, which granted the defendant’s motion to dismiss an indictment charging her with forgery in the second degree.
Ordered that the order is reversed, on the law, the indictment is reinstated and the matter is remitted to the County Court, Suffolk County, for further proceedings (see, People v Hennessy, 133 AD2d 174 [decided herewith]; People v Bigus, 115 AD2d 751, affd 68 NY2d 723). Niehoff, J. P., Weinstein, Rubin and Kooper, JJ., concur.